Name: Council Regulation (EEC) No 2068/92 of 30 June 1992 fixing, for the period 1 July 1993 to 30 June 1996, the intervention prices for adult bovine animals
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  prices
 Date Published: nan

 No L 215 / 58 Official Journal of the European Communities 30 . 7 . 92 COUNCIL REGULATION (EEC) No 2068 / 92 of 30 June 1992 fixing, for the period 1 July 1993 to 30 June 1996, the intervention prices for adult bovine animals cereals sector ; whereas , therefore , the measures provided for in this Regulation should be implemented in three stages ; Whereas , during the period of transition , fixing of the intervention price before the start of each marketing year should be waived , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas the beef and veal sector is persistently subject to economic factors which , given the possibilities for exports to third countries , causes structural imbalance between supply and demand on the Community market ; Whereas , in order to redress the situation of agriculture in general , measures are being applied , including reductions in institutional prices , in the sectors supplying feedingstuffs , especially cereals ; whereas the effect in the meat sector is a 10% fall in the average production price ; Whereas the economic effect of the new conditions of production should be reflected proportionately in the intervention price ; whereas , given the constant ratio between the production price for beef and those for pigmeat and poultrymeat and in order not to disturb competition between these two sectors , the intervention price for beef should be reduced by a further 5 % ; Whereas the intervention price should be adjusted with due regard for the transitional arrangements decided upon for the Article 1 By way of derogation from the second subparagraph of Article 6 (2 ) of Council Regulation (EEC) No 805 / 68 of 27 June 1968 on the common organization of the market in beef and veal ( 4 ), the intervention price for carcases of male animals in category R3 of the Community scale for the classification of carcases of adult bovine animals laid down in Regulation (EEC) No 1208 / 81 ( 5 ) shall be :  ECU 325,85 per 100 kg carcase weight for the period 1 July 1993 to 30 June 1994 ,  ECU 308,70 per 100 kg carcase weight for the period 1 July 1994 to 30 June 1995 /  ECU 291,55 per 100 kg carcase weight for the period 1 July 1995 to 30 June 1996 . These prices are subject to subsequent adjustment called for by market developments . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA (4 ) OJ No L 148 , 28 . 6 . 1968 , p. 24 . Regulation last amended by Regulation (EEC ) No 2066 / 92 ( See page 49 of this Official Journal ). (M OJ No C 303 , 20 . 11 . 1991 , p. 33 . ( 2 ) OJ No C 125 , 18 . 5 . 1992 . ( 3 ) OJ No C 98 , 2 . 4 . 1992 , p. 20 . ( 5 ) OJ No L 123 , 7 . 5 . 1981 , p . 3 . Regulation amended by Regulation (EEC ) No 1026 / 91 (OJ No L 106 , 26 . 4 . 1991 , p . 2 ).